Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cyclone separation device” in line 1.  However, it is not clear what structural feature(s) would cause a cyclonic (or centrifugal) flow in a cyclonic chamber, such as tangential inlet or spiral vane or rotating members.
Claims 2-11 depend on claim 1; and hence are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP ‘410 et al (JP2003236410; hereinafter JP ‘410).
As regarding claim 1, JP ‘410 discloses the claimed invention for a cyclone separation device (figs. 1, 5 and 15) comprising: a cyclone chamber (1) for separating dirt from incoming air; a dirt collecting chamber (8) arranged adjacent to the cyclone chamber for collecting dirt particles separated from air; and a dirt duct (11) between the cyclone chamber and the dirt collecting chamber (8) for allowing dirt particles to exit the cyclone chamber into the dirt collecting chamber, wherein the dirt duct has an edge (7a) protruding into a direction at an angle to the dirt duct at an exit ridge of the cyclone chamber that is first encountered by the air rotating in the cyclone chamber.
As regarding claim 2, JP ‘410 discloses all of limitations as set forth above.  JP ‘410 discloses the claimed invention for wherein the edge (7a) is formed by a tangential extension of a wall (fig. 5; no number) of the cyclone chamber.
As regarding claim 6, JP ‘410 discloses all of limitations as set forth above.  JP ‘410 discloses the claimed invention for wherein the edge (7a of fig. 7) extends along the entire height of the dirt duct.

As regarding claim 8, JP ‘410 discloses all of limitations as set forth above.  JP ‘410 discloses the claimed invention for a vacuum cleaner (fig. 15) comprising the cyclone separation device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘410 et al (US 20190001348; hereinafter JP ‘410).
As regarding claims 3-5, JP ‘410 discloses all of limitations as set forth above.  JP ‘410 discloses the claimed invention except for wherein a width of the edge is at 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






s/DUNG H BUI/           Primary Examiner, Art Unit 1773